DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Allowable Subject Matter
Claim1-3, 5, 6, 8-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, prior of record does not disclose or suggest a first light source, a second light source, and a first diffusion element, wherein the first light source is configured to emit a first beam, the second light source is configured to emit a second beam, and the first beam and the second beam have different colors, wherein the first diffusion element comprising a substrate and rotating around a central axis as a rotating shaft is disposed on transmission paths of the first beam and the second beam, the first diffusion element comprises a first diffusion region and a second diffusion region with different diffusion degrees, the first diffusion region and the second diffusion region are configured in a ring shape, and the first beam and the second beam pass through the first diffusion element once, respectively, wherein the first beam passes through the first diffusion region, and the second beam passes through the second diffusion region,


	The closest prior art of record, Chikahisa, discloses an illumination system (see 22a)...the first diffusion element comprises a first diffusion region (2d) and a second diffusion region (2c)...wherein a first light spot formed by the first beam on the first diffusion region and a second light spot formed by the second beam on the second diffusion region are located on opposite sides of a central axis of the first diffusion element, respectively (see the arrangement of fig.2).  Furthermore, Akiyama discloses an illumination system...the first diffusion element comprises a first diffusion region and a second diffusion region with different diffusion degrees, and the first beam and the second beam pass through the first diffusion element once (see the operation of fig.8)...the first diffusion region and the second diffusion region are ring-shaped (see the ring shape of fig. 7), wherein the diffusion element is a rotating member and rotates around the central axis as a rotating shaft (see 50 in fig. 9)”.
However, Chikahisa and Akiyama whether taken along or in combination, are deficient to render at least the limitations, “the first diffusion element comprising a substrate and rotating around a central axis as a rotating shaft...the first diffusion region and the second diffusion region are configured wherein a first light spot formed by the first beam on the first diffusion region and a second light spot formed by the second beam on the second diffusion region are located on opposite sides of the central axis of the first diffusion element, respectively’, recited in the pending claim as obvious  since the element lc of FIG. 2 of Chikahisa cannot be regarded as the first diffusion element having the first and the second diffusion regions with different diffusion degrees.
	
Since claims 2-3, 5-6 and 8-10 are directly or indirectly dependent on the independent claim 1, these claims are also be non-obvious and patentable over the prior art of record as a matter of law, for at least the reason that the dependent claims contain all features of the independent claim 1. 

With respect to claim  to claims 11, the prior art does not disclose or suggest “the second diffusion element comprising a substrate and rotating around a first central axis as a rotating shaft...the first diffusion region and the second diffusion region are configured in a ring shape...a first light spot formed by the first beam on the first diffusion region and a second light spot formed by the second beam on the second diffusion region are located on opposite sides of the first central axis of the first diffusion element, respectively”. For at least the same rationales set forth for the independent claim 1, the independent claim 11 should stand non-obvious and patentable

The closest prior art of record, Chikahisa, discloses an illumination system (see 22a)...the first diffusion element comprises a first diffusion region (2d) and a second diffusion region (2c)...wherein a first light spot formed by the first beam on the first diffusion region and a second light spot formed by the second beam on the second diffusion region are located on opposite sides of a central axis of the first diffusion element, respectively (see the arrangement of fig.2).  Furthermore, Akiyama discloses an illumination system...the first diffusion element comprises a first diffusion region and a second diffusion region with different diffusion degrees, and the first beam and the second beam pass through the first diffusion element once (see the operation of fig.8)...the first diffusion region and the second diffusion region are ring-shaped (see the ring shape of fig. 7), wherein the diffusion element is a rotating member and rotates around the central axis as a rotating shaft (see 50 in fig. 9)”. Neither Chikahisa nor Akiyama alone or in combination disclose the second diffusion element comprising a substrate and rotating around a first central axis as a rotating shaft...the first diffusion region and the second diffusion region are configured in a ring shape...a first light spot formed by the first beam on the first diffusion region and a second light spot formed by the second beam on the second diffusion region are located on opposite sides of the first central axis of the first diffusion element, respectively.
Claims 13, 14 and 16-19 are allowed as they depend from allowed claim 11.
With respect to claim 12, the prior art of record does not disclose or suggest an illumination system, comprising: a first light source, a second light source, a first diffusion element, and a second diffusion element, wherein the first light source is configured to emit a first beam, the second light source is configured to emit a second beam, and the first beam and the second beam have different colors, respectively,
wherein the first diffusion element is disposed on a transmission path of the first beam,
wherein the second diffusion element is disposed on a transmission path of the second beam and on the transmission path of the first beam from the first diffusion element, and the first beam and the second beam pass through different positions on the second diffusion element, respectively, wherein a diffusion degree of the first diffusion element is less than a diffusion degree of the second diffusion element.
	The closest prior art of record, Chikahisa, discloses an illumination system (see 22a)...the first diffusion element comprises a first diffusion region (2d) and a second diffusion region (2c)...wherein a first light spot formed by the first beam on the first diffusion region and a second light spot formed by the second beam on the second diffusion region are located on opposite sides of a central axis of the first diffusion element, respectively (see the arrangement of fig.2) but does not disclose a first light source, a second light source, a first diffusion element, and a second diffusion element, wherein the first light source is configured to emit a first beam, the second light source is configured to emit a second beam, and the first beam and the second beam have different colors, respectively, wherein the first diffusion element is disposed on a transmission path of the first beam, wherein the second diffusion element is disposed on a transmission path of the second beam and on the transmission path of the first beam from the first diffusion element, and the first beam and the second beam pass through different positions on the second diffusion element, respectively, wherein a diffusion degree of the first diffusion element is less than a diffusion degree of the second diffusion element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882